 In the Matter Of WASHINGTON TIN PLATE COMPANYandAMALGA-MATED ASSOCIATION OF IRON, STEEL&TINWORKERS OF NORTHAMERICA,LOCALNo. 1600Case No. C-920.-Decided October 27, 1939Tin-PlateManufacturingIndustry-Interference,Restraint,and Coercion,talks to and conversationswith employeescalculated to forestall imminentformation of outside union ; interrogation of employees and anti-union state-ments following formation of outsideunion-Company-DominatedUnion.dominationof and interference with the formation and administration;activ-ities on company time and property;supervisory and managerial acts on behalfof; preference for as a means of resisting outside union;ratification of super-visory acts unnecessary;testimony and stipulation that employees would tes-tifythat theyvoluntarily joined company union without coercion orinterference held immaterial;disestablished,as agency for collective bar-gaining.Mr. John H. Dorsey,for the Board.Mr. John C. Bane, Jr., Mr. Stewart H. French, Jr.,andReed,Smith, Shaw and McClay,of Pittsburgh, Pa., for the respondent.Mr. Wray C. Zelt, Jr.,ofWashington, Pa., for Watipco.Mrs. Evelyn Neilson Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, LocalNo. 1600, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSixth Region (Pittsburgh, Pennsylvania), issued its complaint datedAugust 1, 1938, against Washington Tin Plate Company, Washing-ton, Pennsylvania, herein called the respondent, alleging that therespondent had engaged and was engagedin unfairlabor practicesaffecting commerce within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.A copy of the complaint,accom-16 N. L. R.B.,No. 64.600 WASHINGTON TIN PLATE COMPANY601.panied by a notice of hearing, was duly served upon the respondentand upon the Union.With respect to the unfair labor practices, the complaint alleged insubstance that (1) on or about April 15, 1937, and thereafter, therespondent urged, persuaded, and coerced its employees into becom-ing members of a labor organization known asWatipcoMutualBenefit Association, herein called Watipco; (2) while so operating,the respondent dominated and interfered with, and is dominatingand interfering with, the formation and administration of Watipco,and has contributed financial and other support to it; (3) by threats,speeches, conversation with individual employees, and by variousother ways, the respondent has attempted to discourage and has dis-couraged the membership of its employees in their affiliation withthe Union and the free choice of representatives for the purposesof collective bargaining and other mutual aid and protection; and(4) by virtue of the foregoing acts and each of them, the respondenthas interfered with, restrained, and coerced, and is interfering with,restraining, and coercing, its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Thereafter, the respondent duly filed an answer to the complaint,in substance admitting the Board's jurisdiction and certain allega-tions of fact as to its business, but denying the commission of unfairlabor practices.Pursuant to notice, a hearing was held on August 11 and 12, 1938,at Pittsburgh and at Washington, Pennsylvania, before HowardMyers, the Trial Examiner duly designated by the Board. Therespondent and the Board were represented by counsel and partici:pated in the hearing.The Union did not appear.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the open-ing of the hearing, Watipco appemired by counsel and presented apetition to intervene, which was disallowed.At the close of theBoard's case and at the conclusion of the hearing, counsel for therespondent moved to dismiss the complaint.Ruling on said mo-tions was reserved by the Trial Examiner who denied them in hisIntermediate Report.During the course of the hearing, the TrialExaminer ruled on several other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On September 6, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in theunfair labor practices alleged in the complaint.He accordinglyrecommended that the respondentceaseand desist from engaging 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unfair labor practices found, and, affirmatively, that it with-draw recognition from and disestablishWatipco.Copies of theIntermediate Report were duly served upon the respondent and uponthe Union.On September 24, 1938, the respondent filed exceptionsto the Intermediate Report, requesting oral argument before theBoard and permission to submit a brief upon the issues raised by itsexceptions.On September 23, 1938, Watipco filed exceptions to therecord and to the Intermediate Report.Pursuant to notice, oral argument was had before the Board atWashington, D. C., on August 17, 1939.The respondent was repre-sented by counsel.Although served with notice, neither the Unionnor Watipco appeared.Thereafter, pursuant to permission grantedby the Board, the respondent filed a brief. The Board has con-sidered the respondent's and Watipco's exceptions to the Intermedi-ate Report and the brief submitted. In so far as the respondent'sandWatipco's exceptions are inconsistent with the findings, con-clusions, and order hereinafter set forth, the Board finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENT'The respondent is a Pennsylvania corporation with its office andplace of business in Washington, Pennsylvania. It is engaged inthe manufacture, sale, and distribution of tin plate and black plate.Steel and pig tin together constitute almost 100 per cent of the totaltonnage of raw materials used by the respondent.Approximately50 per cent of the steel, which comprises almost 98 per cent of thetotal tonnage of raw materials, and 100 per cent of the pig tin, arepurchased and shipped to the respondent from outside the State ofPennsylvania.More than half of the respondent's total product isshipped in interstate commerce.Sales are made largely throughmanufacturers' agents located outside the State.During the year1937-1938, the total sales amounted to over $1,000,000.About. 500persons are employed at the respondent's mill in production work.The respondent has admitted, and we find, that it is engaged in.interstate commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Local No. 1600, affiliated with the Steel Workers1 The factsin this section are derived from a stipulation entered into by counsel forthe respondent and counsel for the Board. WASHINGTON TIN. PLATE COMPANY603-Organizing Committee, is a labor organization, admitting to its'inem-bership all production and maintenance employees of the respondent.The Steel Workers Organizing Committee is affiliated with the Con-gress of Industrial Organizations, herein called the C. I. O.TheWatipcoMutualBenefitAssociation is an unaffiliatedlabor organizatioli admitting to membership the respondent's millemployees.III.THE UNFAIR LABOR PRACTICESA. Domination and interference with Watipco and otherinterference, restraint, and coercionUnionization of the respondent's mill first began in August 1936with the advent of an organizer for the Steel Workers OrganizingCommittee, herein called the S. W. O. C. The record does not dis-close the details of these early organizational efforts.In April 1937,a $5 daily minimum wage rate for labor was announced by theUnited States Steel Corporation and other employees in the steelindustry.The prospect of having to meet this wage scale 2 occa-sioned anxiety on the part of the respondent because of its currentfinancial condition.'Kraft, the respondent's president, discussedthis development with McDonough, the general plant manager, andadvised him that "he would have to be careful of his cost of opera-tions."About the same time there was some sentiment among therespondent's employees for a wage increase in conformity with theannounced $5 minimum rate.There were also concomitant gains inC. I. O. membership among the employees.On Friday; April 23,' Rush, an employee who was organizing forthe C. I. O. and who subsequently became president of the Union, wassummoned to the office of Zimmerman, his foreman.He was therequestioned by McDonough as to why he had organized the employeesbefore consulting the management, and was told to have his committeemeet with McDonough the following morning.On the same day,McDonough addressed a meeting of some 80 employees during work-ing hours.He spoke of the respondent's financial condition andrequested that they formulate and advise him of their demands. InMcDonough's presence, Miles, a C. I. O. member and subsequentlytreasurer of the Union, arranged a C. I. 0.4 meeting for Sunday,2Kraft testified that it had always been the respondent's policy to pay the competitivewage scale.3 Kraft also testified that a few months prior to the announced increase In labor coststhere had been a reduction in the sale price of tin plate accompanied by an increase inthe price of steel.4 It Is not clear from the record whether there was any mention of the C. I. 0. on thisoccasion.In its brief,however,the respondent has construed the evidence thus : "a.meeting of the C. I. 0. was arranged and announced by Miles," and "at the meeting 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril25, tobe followed by a conference between the committee and'McDonough on Monday, the 26th. These arrangementswere an-nounced to the assembled group by Miles, whereupon McDonoughsaid, "You can make your decision and let me know what you want to'dowith this." 5Miles attended this meeting at the behest. of Miller,his foreman.On Saturday morning, April 24, Ellis, the assistant general plantmanager, requested Miles to see McDonough.McDonough inquired,"Just what do you boys want," and Miles responded, "40-hours aweek, $5 a day, and seniority rights."Shortly thereafter Miles wasasked by Ellis to return to McDonough's office, at which timeMcDonough requested that the forthcoming Sunday meeting of theC. I. O. be postponed.After leaving McDonough's office, Milestestified without contradiction, and we find, that Ellis said to him :."Joe, if you can go along with us, we will make it worth your while."On Saturday morning during working hours, McDonough also ad--dressed a meeting of the 19 or 20 gins employed at the mill, whichhad been called by Miller, their foreman. , After having been intro-duced by Ellis, according to Miss Bukowski's uncontroverted testi-mony, he stated that he had been "treating his people fair" and askedthe girls "to consider the things that we have been hearing aboutpeople talking to us about other organizations."On Saturday after-noon, at a time when some of the employees were still working, ameeting of more than 100 men was convened on the respondent'spremises-0Itwas addressed first by Porter, one of the Watipcoorganizers, who alluded to the beneficent treatment the employeeshad received from the respondent during the depression and, dis-paragingly, to his prior union experience; then by McDonough whoadverted to business conditions, saying that the respondent was "notmaking any money" and that he did not know "how things would,turn out."He called attention to the plant across the tracks whichhad been shut down, adding "we don't want that to happen to thisplant."He asserted that it would be hard for the respondent to paythe $5-minimum rate but said, "Boys, if it is only a matter of.a fewcents . . ., let's keep peace in the family and we can give you araise."After McDonough's departure, Porter again addressed theattended by Miles, the C. I. O. group was asked by Mr.McDonough to state their demands."Moreover, Rush testified :Q. * * * what did Mr. Miles say at the meeting?A.He told Mr. McDonough that we were going to have a meeting the next day.Q. * * * who is "we"?A. The C. I. O. * * *According to Rush's testimony,this statement was understood to mean that they were"to have a meeting and decide whether we was going to have the C. I. O. or not."6The record does not disclose who called the meeting.In this connection, McDonoughtestified that some of the"boys"had asked him "to come down and give them an outlineof things."There is no evidence to the contrary. WASHINGTON TIN PLATE COMPANY605group, saying, "Anybody who wants to sign up with Watipco, comedown and sign up."At the same time three other employees circu-lated through the assembly with Watipco slips, soliciting membership.On Sunday morning, April 25, Ellis and Miller called at the respec-tive homes of two employees,MissBukowskiand MissJacobs, both ofwhom had already joined the C. I. O. Ellis remindedMissBukowskiof the favors he had conferred "by getting us into work" and ad-monished her to consider her mother before doing anything, suggest-ing, however, that she attend the C. I. O. meeting scheduled for thatafternoon.Ellis inquired of Miss Jacobs whether she had joined theC. I. O. and then told her also to go to the meeting, advising her tothink for herself.At the afternoon C. I. O. meeting the Union wasorganized.The following day, Monday the 26th, McDonough refused to seeMiles and his committee "under the C. I. O. banner." In this connec-tion, Ellis, who acted as liaison between Miles and .McDonough, said toMiles, "Joe, you know the union is not going to hold you or any otherunion man his job because you know everybody makes mistakes andwe can fire him for it."A few days later, on May 4 and 5, other meetings of the girls werecalled by Miller during working hours.Ellis and McDonough bothspoke.McDonough offered thegirls a raiseand asked them to thinkabout "staying with him and not getting mixed up with any otherorganization, . . . [not] associated with the company." 7During this period, Watipco was organized.Babington, an em-ployee who was anorganizerfor and president of Watipco, circulatedthrough the mill during working hours soliciting Watipco member-ship and calling meetings, conducted meetings, and otherwise carriedon Watipco organizational work in the mills In this he frequently hadmiss Bukowski's testimony to this effect was not denied categorically.The respondent claims that Babington'smethod was practiced also by the Union'sleaders.It alludes to Rush's admission that he had talked to some of the employeesabout the C. I. O. and had distributed union application cards at the plant.It is clearfrom the record,however, that such activities did not,like Babington's activities,assumethe proportions of an organizational campaign,but were merely such occasional activitiesa5 could be conducted in spite of the management's hostility.This is evidenced by Rush'sfollowing testimony:Q....was any of that[organizing]work done in the plant? . . .A.Q.A.Q.Yes.By whom?Byme...What worko you do in the plant? . . .A.I take blue cards, the application cards to work with me and left them in mypocket in my coat. If anyone wanted them I told them where they could get them.Q..suppose I came up to you then and said, "Mr.Rush,Iwould like to haveone of these application cards,"what would you say?A. "It is in the shop in my coat." . . .Q.Was your coat hanging on a rack or hook where anybody could get to It?A. Yes, sir.Q.Did you give out many of these cards at the plant?A. Yes, sir. 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe acquiescence, the permission, and even the assistance of the re-spondent'smanagerialand supervisory employees : On one occasionduring the Watipco campaign Miller consented to Babington's speak-ing to the girls concerning a Watipco meeting; following the union or-ganizationalmeeting on April 25, Miller and Zimmerman both askedMissBukowski, and Miller asked Miss Jacobs, to attend a Watipcomeeting inthe plant;' Foreman Weaver interrogated numerous em-ployees concerning union membership cursing those who had joined,among them one Bellotti, a union member, to whom lie said, "I gaveyou a job, and you join the C. I. 0.," and one Abraham Jacobs, anon-unionemployee, whom he "told to join with us" and sent to do so;ForemenRoberts and Mounts likewise interrogated employees ; Robertsonce asked one Johnston, a union member, "What was the matter withstickingwith the company" and after Johnston replied that he"couldn't get anything that way," said, "You have a job haven't you?";Ellis summonedthree union members, among them one Elias, to hisoffice for the purpose of asking them to attend a Watipco meeting;during the conversation Ellis warned that the mill might have to beclosed and stated, "Wouldn't you fellows rather deal direct with thecompany than you would through a coal miner," referring to theS.W. O. C. organizer; and later Elias was accosted by Zimmermanwho stated, "I thought you promised Mr. Ellis that you would not goto the C. I. O. meeting," adding, "the trouble with you fellows is youcan't stand prosperity."Moreover, the respondent's foremen allowedother employees to solicit Watipco membership in the plant duringworking hours while contemporaneously invokingagainstunion mem-bers a plant rule prohibiting talking during working hours.Zimmerman denied the afore-mentioned conversation with Elias.Weaver admitted having become angered with the men on occasionsbut denied making the above statement to Bellotti.He was notquestioned concerning the mentioned colloquy with Abraham Jacobs,although he did testify that he had done nothing to induce or encour-age any of the employees to join or not to join either labor organiza-tion.Roberts and Mounts both admitted having conversed withemployees about unions but only when drawn into such conversationsQ. Then how would you get them back,in the plant or where?A. Not always, no.Q.Not always?A.Most of them brought them to me at my house.Q. I mean what you did at the plant,he would sign his name on it and give itback to you?A. I don't think there is many of them signed them in the plant.There isn'tvery many people carry a pen.° These requests to attend the Watipco meetings were not accompanied by the obviouswarnings against commitment which had been given in connection with the C. I. O.meeting of March 25 on the occasion of Ellis' and Miller's visit to the homes of MissBukowski and Miss Jacobs. WASHINGTON TIN PLATECOMPANY607by the employees themselves, and, like Weaver, denied that they hadencouraged or discouraged membership in either organization.Roberts, moreover, denied that he had made the above remarks toJohnston.Neither Ellis nor Miller was called to testify. In thelight of the entire record, however, we cannot credit these denials.The -respondent seeks to discount the testimony concerning theactivities ofWeaver and Mounts on the ground that some of thewitnesses who so testified were Italians, that they had great difficultyunderstanding the language of counsel, and that they did not com-prehend the issues involved.The record does not warrant so cursorya discrediting of their testimony, since, as to factual events, it wasmanifestly credible.McDonough contradicted the charges of super-visory favoritism toward Watipco members.However, he describedthe policy with regard to talking thus : "Now when a man persistsin getting off and talking with some other fellow . . .that you aresuspicious o f,10and he talks too long and neglects his work and itcomes to my attention, I will tell that foreman to caution him."Thisstatement together with Babington's testimony that McDonough hadprohibited him from conducting Watipco business in the plant onlyafterWatipco had been organized negates McDonough's disavowalof the management's preferential treatment of Watipco.Three or four days following the formation of Watipco on May1,aWatipco wage agreement was presented to the respondent. ItdescribedWatipco as the majority representative of the respondent'semployees and embodied the wage increases previously offered byMcDonough.This agreement was executed on May 12, 1937, withoutchange, by Kraft and McDonough on behalf of the respondent andby Babington on behalf of the employees.By its terms it was torun for 1 year beginning April 16, 1937.On June 11, 1937, the re=spondent entered into a collective contract with the S. W. O. C. onbehalf of the Union's members, which was to be effective untilFebruary 28, 1938.Pursuant to the latter contract, the respondentposted notices throughout the mill reciting its recognition of theemployees' right -to, collective bargaining free from interference.McDonough testified that these notices were simply declaratory of therespondent's established policy.The evidence hereinbefore discussedestablishes, however, that in practice a contrary policy was pursued.Watipco's contract was not renewed due to the pendency of thisproceeding.The Union's contract, however, was extended on Febru-ary 25, 1938, until such time as the parties, after notice by eitherparty of a desire to negotiate changes, failed within 20 days to agreeto written modification of the contract.10 Italicssupplied. 608DECISIONS OF NATIONAL LABOR RELATIONS' BOARDB. Conclusions11When the organizational drive of the C. I. O. gained momentuminApril 1937, the respondent sought to forestall the anticipatedformation of the Union.Thus McDonough asked Rush on April 23why he had not consulted the management before organizing theemployees.This direct indication of the respondent's resentmentagainst the contemplated action was followed by a series of talks byMcDonough during working hours with groups of employees.Therespondent urges that neither the C. I. O. nor Watipco was men-tioned during. these talks and that they were confined to discussionsof the respondent's current business condition, the respondent's com-petitive situation, and prospects for the immediate future.We can-not agree that the substance of McDonough's talks was so limited.It is true that he did not mention the C. I. O. by name, but at a timewhen the employees were actively considering self-organization asa means of obtaining an increase in their wages, the significance andpurpose of McDonough's personal appeals to them in terms of theirmutual immediate economic interests were neither construed by theemployees nor intended by McDonough to be unrelated to the currentself-organization movement.On the contrary, McDonough's refer-ence to the closed neighboring plant, his remarks about "staying withhim," and his offers of wage increases despite the respondent's allegedinability to afford such increases conveyed to the employees the factthat his appeals were directed to a cessation of their organizationalactivity.Moreover, McDonough's reproval of Rush on April 23 andEllis' admonitions to Miles, to Miss Bukowski, and to Miss Jacobswere sufficient to eliminate any doubt among the employees of therespondent's antipathy toward the Union.When the respondent had so manifested its opposition to union-ization, .Watipco came into existence.The circumstances underwhich this occurred made plain to the employees the respondent'spreference for Watipco and its intention to further that organizationas a means of resisting the Union.This preference and support wasestablished by the above-mentioned managerial and supervisoryassistance toWatipco in soliciting membership and in condoningWatipco organizational activity during working hours and by therespondent's continuing hostility toward the Union as expressedthrough Foremen Weaver, Roberts, Mounts, and Zimmerman.Therespondent argues that some of the anti-union remarks attributedto these foremen had been elicited by the employees themselves andthat in any event such remarks had not actually discouraged mem-bership in the Union.We consider these contentions untenable.The supervisory interrogation of employees and comments aboutunion membership carried an implicit and frequently an express WAS:E1INGTON TIN PLATE COMPANY609threat that the respondent's economic power would be used to thedisadvantage of union members.We have so repeatedly held as torequire no recitation here that such statements by supervisory em-ployees exceed the bounds of ordinary and casual conversation andcontravene the Act.But the respondent further argues that it wasin no way responsible for, and had not ratified the actions of, itssupervisory employees.We find that the respondent is chargeable.with the acts of its supervisory agents and that, having clothed suchagents with authority to act on its behalf in its relations with itsemployees, no formal ratification was necessary to render such acts,binding upon the respondents"The respondent further contends that its non-partisanship wasestablished by McDonough's testimony as to its policy, by the factthatRush, like Babington, had enjoyed the opportunity of con-ducting "normal" organizing work in the plant during workinghours, by the fact that Porter had been permitted to take advantageof the employee meeting on April 24 to solicit Watipco membershiponly as Miles had been allowed at the employee meeting on April 23.to announce a C. I. 0. meeting, and by the additional fact that ithad executed a bargaining contract with each of the rival organi-zations.As previously stated, the record as a whole does not sub-stantiateMcDonough's testimony concerning the respondent'spolicy of impartiality.Moreover, contrary to the respondent'sinterpretation of the evidence, the record establishes, as we havefound, both a quantitative and qualitative difference in the priv-ileges extended to Watipco and the Union.Finally, the respondent'saccord of recognition to both labor organizations does not alter thefact of its past acts of interference, domination, and support ofWatipco, hereinabove found, nor does it remedy the effect of thoseacts.During the hearing the Board's attorney stipulated that 233 em-ployees would testify to the effect that they were members of Watip-co, that they had chosen between Watipco and the C. I. 0. of theirown free will, that they had not been coerced or encouraged to join,or not to join, either Watipco or the Union by anyone in the manage-ment, and that to their knowledge no other employees were coerced,or encouraged to join or not to join either organization.A numberof witnesses testified to the same effect.We accord full weight tothe stipulation.But in view of our above findings concerning therespondent's acts, this evidence of the effect or lack of effect of such"SeeMatter of American Oil Company,Inc. (Curtis Bay Plant)and'OilWorkers.InternationalUnion,Local No.111,14 N. L.R.B. 990.See alsoTitanMetalManu-facturing Co. V. National Labor Relations Board.106 F. (2d) 254; NationalLabor Rela-tions Boardv.BotanyWorsted Mills, Inc.106 F. (2d) 263. 610DECISIONS OF NATIONAL LABORRELATIONS BOARDacts upon individual employees or particular groups of employeesisnot conclusive on the issue of whether or not the respondent infact has interfered with, dominated, or contributed support toWatipco.12Moreover, by virtue of the respondent's support ofWatipco, it has not been a free representative of the respondent'semployees and this testimony does not tend to show that it is capableof becoming such a free representative."We find that the respondent, acting through its managerial andsupervisory employees, by speeches and conversations with individualemployees calculated to forestall the organization of the Union; byinterrogating employees about union membership ; by threateningthem in that connection ; by making disparaging anti-union state-ments; by favoring Watipco members as against union members; byallowingWatipco meetings to be held on company property and theWatipco organizational campaign to be conducted on company timeas contrasted with its opposition' to similar organizational activityby the Union; and by soliciting members for Watipco, has dominatedand interfered with the formation and administration of Watipcoand has contributed support to it; and has interfered with, re-strained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act 14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent as set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-.merce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has dominated.:and- uiter,£eredwith the formation and administration of Watipco and has con-tributed support to it, we shall order it to cease and desist from theseunfair labor practices.We find that Watipco is incapable of serv-ing the respondent's employees as their bona fide representative forthe purposes of collective bargaining, and that its continued exist-12 SeeMatter of Lady Ester Lingerie Corp.andInternational Ladies GarmentWorkersUnion, Affiliatedwith the Committee for IndustrialOrg., 10 N. L. R.B. 518;Matter ofEmsco Derrick and Equipment Company (D A B Division)andSteelWorkers OrganizingCommittee,11 N. L.R. B. 79.u SeeMatter of West Kentucky Coal CompanyandUnited Mine Workers of America,DistrictNo.23, 10 N. L.R. B. 88.14 SeeTitan Metal Manufacturing Co. v. National Labor Relations Board, supra;NationalLabor Relations Board v. Botany Worsted Mills, Inc., supra. WASHINGTON TIN PLATE COMPANY611ence would thwart the purposes of the Act. Therefore, we shallaffirmatively require the respondent to withdraw all recognition fromand completely disestablishWatipco.Having also found that the respondent has engaged in certainother unfair labor practices, we will order it to cease and desist fromengaging in such practices. In order more effectively to effectuatethe policies of the Act, we will order the respondent immediately topost notices in conspicuous places in each department in its plantstating that the respondent will cease and desist in the manneraforesaid.Upon the basis of the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Local No. 1600, and Watipco Mutual Benefit Asso-ciation are labor organizations within the meaning of Section 2 (5)of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Watipco Mutual Benefit Association, andby contributing support to it, has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (2) of theAct.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Washington Tin Plate Company, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of WatipcoMutual Benefit Association, or the formation or administration ofany other labor organization of its employees, or contributing supportto said Association, or to any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form, 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Watipco Mutual Benefit As-sociation as representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish said Association as suchrepresentative;(b)Post immediately in conspicuous places in each departmentin its plant, and maintain for a period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees statingthat the respondent will cease and desist in the manner set forth in 1(a) and (b) and will take the affirmative action set forth in 2 (a)of this Order;(c)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.